

115 S873 RS: TSP Modernization Act of 2017
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 260115th CONGRESS1st SessionS. 873[Report No. 115–183]IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Mr. Portman (for himself, Mr. Carper, Ms. Duckworth, Mr. Rounds, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 8, 2017Reported by Mr. Johnson, with an amendmentInsert the part printed in italicA BILLTo amend section 8433 of title 5, United States Code, to provide for flexibility in making
			 withdrawals from the Thrift Savings Fund. 
	
 1.Short titleThis Act may be cited as the TSP Modernization Act of 2017.
		2.Withdrawal flexibility
 (a)Post-Separation partial withdrawalsSection 8433(c) of title 5, United States Code, is amended— (1)in paragraph (1), by striking and who has not made a withdrawal under subsection (h)(1)(A) may make one withdrawal and inserting may make 1 or more withdrawals; and
 (2)by adding at the end the following:  (5)Withdrawals under this subsection shall be subject to such other conditions as the Executive Director may prescribe by regulation..
 (b)Stopping periodic paymentsSection 8433(d)(2) of title 5, United States Code, is amended— (1)by striking change an and inserting return a payment that was made under an; and
 (2)by striking a payment and inserting such payment. (c)Elimination of withdrawal election deadlineSection 8433(f) of title 5, United States Code, is amended—
 (1)by striking (1) Notwithstanding and inserting Notwithstanding; and (2)by striking paragraph (2).
 (d)Age-Based in-Service withdrawalsSection 8433(h) of title 5, United States Code, is amended— (1)by striking paragraph (2); and
 (2)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively. (e)Technical and conforming amendmentSection 8432b(h)(2)(A) of title 5, United States Code, is amended by striking section 8433(d), or paragraph (1) or (2) of section 8433(h) and inserting subsection (d) or (f) of section 8433.
 (f)RegulationsAs soon as is administratively feasible, as determined by the Executive Director of the Federal Retirement Thrift Investment Board, the Executive Director shall prescribe regulations to carry out the amendments made by this section.
 (g)Effective date; applicabilityThe amendments made by this section shall— (1)take effect on the date of enactment of this Act; and
 (2)apply on and after the effective date of the regulations prescribed under subsection (f).November 8, 2017Reported with an amendment